Citation Nr: 1518087	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for ischemic heart disease.  

5.  Entitlement to an increased rating for service-connected residuals of shell fragment wound (SFW) of the right posterior chest wall, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the RO in Atlanta, Georgia that granted service connection and a 30 percent rating for PTSD, effective January 14, 2008.  The Veteran appealed for a higher rating.

In a September 2012 rating decision, the RO granted a higher 70 percent rating for PTSD, effective from January 14, 2008.  Since this increase did not constitute a full grants of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a July 2012 rating decision, the RO denied service connection for major depressive disorder, adjustment disorder, type II diabetes mellitus, and ischemic heart disease.  A notice of disagreement was received from the Veteran as to these issues in July 2012.  

In a June 2014 rating decision, the RO denied an increase in a 10 percent rating for residuals of shell fragment wound (SFW) of the right posterior chest wall, and denied a TDIU.  A notice of disagreement was received from the Veteran in July 2014 as to these issues.  

Additional evidence was received from the Veteran in April 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record currently before the Board consists of electronic Virtual VA and VBMS files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case in September 2012 as to the claim for a higher rating for PTSD.  Thereafter, additional relevant VA medical records were obtained by the RO, specifically a report of a June 2014 VA compensation examination of the Veteran's service-connected posttraumatic stress disorder (PTSD).  The RO has also obtained records from the Social Security Administration (SSA).  The Board notes that this evidence relates to the severity of service-connected PTSD, and is thus highly relevant to the appellate issue.  However, this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).  On remand, the RO should also consider the additional private medical record recently submitted by the Veteran.

The Board notes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, as in this case, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  Thus, the issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating for PTSD.  

In a July 2012 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, and denied service connection for type II diabetes mellitus and ischemic heart disease.  A notice of disagreement was received from the Veteran as to these issues in July 2012.  See 38 C.F.R. § 20.201.

In a June 2014 rating decision, the RO denied an increase in a 10 percent rating for service-connected residuals of shell fragment wound (SFW) of the right posterior chest wall, and denied a TDIU.  A notice of disagreement was received from the Veteran as to these issues.  See 38 C.F.R. § 20.201.

Although the record reflects that the RO has begun processing these notices of disagreement, a statement of the case concerning these claims has not yet been issued.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the above claims to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

As noted above, the issue of TDIU is already on appeal.  See Rice, supra.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claims for a higher rating for PTSD, and for entitlement to a TDIU, in light of the additional evidence received since the September 2012 statement of the case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

2. Send the Veteran and his representative a statement of the case addressing the issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, type II diabetes mellitus, and ischemic heart disease, and the issue of entitlement to an increased rating for residuals of a SFW of the posterior chest wall.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, these claims should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




